                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 Food Lion, LLC, and Maryland and Virginia
 Milk Producers Cooperative Association,
 Inc.,

                       Plaintiffs,                        Case No. 1:20-cv-00442
v.

Dairy Farmers of America, Inc.,

                       Defendant.


                CONSENT MOTION FOR EXTENSION OF TIME
            TO RESPOND TO DAIRY FARMERS OF AMERICA, INC.’S
            MOTION FOR PROTECTIVE ORDER AS TO PLAINTIFFS’
            SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS

       Under Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule 6.1,

Plaintiffs Food Lion, LLC, and Maryland and Virginia Milk Producers Cooperative

Association, Inc., (“Plaintiffs”), respectfully move the Court to extend the time for the

Plaintiffs to file a response to Diary Farmers of America, Inc.’s Motion for Protective

Order as to Plaintiffs’ Second Requests for Production of Documents [ECF No. 52], from

September 15, 2020 to and including September 17, 2020.

       In support of their motion, the Plaintiffs state as follows:

       1.     On September 1, 2020, Defendant filed, Defendant Dairy Farmers of

America, Inc.’s Motion for Protective Order as to Plaintiffs’ Second Requests for

Production of Documents (the “Motion”). [ECF No. 52].




      Case 1:20-cv-00442-CCE-JLW Document 57 Filed 09/15/20 Page 1 of 3
       2.     The deadline for Plaintiffs to respond to Defendant’s motion is September

15, 2020, thus the time to file and serve a response has not expired. See LR 7.3(f); Fed. R.

Civ. P. 6(b),(d).

       4.     The parties have been corresponding and held a meet and confer regarding

possible agreement on the Requests for Production subject to the motion. On September

14, 2020, Defendant confirmed that the parties are still at an impasse as to all requests

except Nos. 31, 42, and 50.

       5.     In order to allow Plaintiffs sufficient time to address the remaining issues,

Plaintiffs respectfully request a two-day day extension, through and including September

17, 2020.

       6.     Defendant has consented to the extension requested herein.

       7.     A proposed order granting the motion is attached.

       WHEREFORE, the Plaintiffs respectfully move the Court to enter an Order

extending the time for the Plaintiffs to file and serve their response to Diary Farmers of

America, Inc.’s Motion for Protective Order as to Plaintiffs’ Second Requests for

Production of Documents [ECF No. 52] until and including September 17, 2020.

       Respectfully submitted, this the 15th day of September, 2020.

                                          HUNTON ANDREWS KURTH LLP

                                          s/ Ryan G. Rich
                                          A. Todd Brown, Sr., N.C. Bar No. 13806
                                          Ryan G. Rich, N.C. Bar No. 37015
                                          101 South Tryon Street, Suite 3500
                                          Charlotte, North Carolina 28280
                                          Telephone: (704) 378-4700




      Case 1:20-cv-00442-CCE-JLW Document 57 Filed 09/15/20 Page 2 of 3
                             tbrown@huntonak.com
                             rrich@huntonak.com

                             Ryan P. Phair (admitted pro hac vice)
                             John S. Martin (admitted pro hac vice)
                             Kevin Hahm (admitted pro hac vice)
                             Carter C. Simpson (admitted pro hac vice)
                             2200 Pennsylvania Avenue, NW
                             Washington, DC 20037
                             Telephone: (202) 955-1500
                             rphair@huntonak.com
                             martinj@huntonak.com
                             khahm@huntonak.com
                             csimpson@huntonak.com

                             Attorneys for Food Lion, LLC

                             TROUTMAN SANDERS LLP

                             s/ Jason D. Evans
                             Jason D. Evans, N.C. State Bar No. 27808
                             301 S. College Street, 34th Floor
                             Charlotte, NC 28202
                             Telephone: (704) 916-1502
                             jason.evans@troutman.com

                             James A. Lamberth (admitted pro hac vice)
                             600 Peachtree Street, NE, Suite 3000
                             Atlanta, GA 30308
                             Telephone: (404) 885-3362
                             james.lamberth@troutman.com

                             Attorneys for Maryland and Virginia Milk
                             Producers Cooperative Association, Inc.




Case 1:20-cv-00442-CCE-JLW Document 57 Filed 09/15/20 Page 3 of 3
